Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 8 are objected to because of the following informalities:  The portions of claims 6 and 8 which read “end position specified in the specifying the end position” is grammatically incorrect and confusing.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushida et al. (JP 11-163080).
Ushida et al. show supervising a transfer operation of a transfer device 1 including an optical sensor 5 which sensor includes a light emitting part 52 and a light receiving part 53 provided in a head 13 of a holding part for holding a substrate 3.  A change in intensity of light reflected from an object above and receiving the reflected light of the first object by the light receiving part 53 while the holding part is horizontally moving and an end position is specified based on a change in light intensity.  Not shown is detecting an object below the holding part but rather above it.  To merely reverse the direction to detect objects below would have been obvious to one of ordinary skill in the art before the effective 
Re claim 2, the disclosed robot hand is capable of rotation.
Re claim 3, Figure 1 shows optical sensors 4 and 5 arranged along a widthwise direction of the holding part.
Re claim 4, rectilinear movement is shown in Figure 4.
Re claim 5, shown is a second optical sensor 42 and 43.
Re claim 6, the sensors are used to position the holding part in correct positions so no damage occurs to the substrates. 
Re claim 8, positioning of substrates is performed based on an end position of the holding part.
Re claim 9, substrates are moved forward and backward relative to a process chamber.
Re claim 13, a second reflected light is present in second sensor 42, 43 and second objects are sensed.
Re claim 14, shown are openings between chambers.
Re claim 16, a change in intensity of a reflected light off an object 3 is detected by radiating light from alight emitting part 52 toward the object and receiving the light reflected off the object 3 by a light receiving part 53.
Allowable Subject Matter
Claims 7, 10-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       02/24/2022